Exhibit 1 For Immediate Release SuperCom Reports Strong Financial Results for the First Quarter of 2013 Strong profitability: Net Income increased to $1.1 million; Gross Margin increased to 85%; Operating Margin increased to 32% Herzliya, Israel, June 26, 2013 – SuperCom Ltd (OTCQB: SPCBF), a leading provider of e-ID, Security, HealthCare, Homecare, and Electronic Monitoring Solutions, today announced its results for the first quarter ended March 31, 2013. Financial Highlights forthe first quarter of 2013 compared with the first quarter of last year · Gross profit increased by 40% to $1.7 million, compared to$1.2 million; · Gross profit margin increased to 85%, compared to 56%; · Operating income increased by 128% to $653 thousand, compared to $286 thousand; · Net income increased to $1.1 million, compared to $0.1 million; "We are very pleased to announce our first quarter results, in which we continued to improve our core business across all parameters, reaching high levels of operating and net income," commented Arie Trabelsi, CEO of SuperCom. "These improved financial results, together with the new management team consisting of many new and highly experienced industry executives and market experts, positions us well to achieve our business goal of becoming a key global player in the rapidly growing markets of national e-ID solutions and electronic monitoring for the public safety, homecare and healthcare arenas." About SuperCom Since 1988, SuperCom has been a leading global provider of traditional & digital identity solutions, providing advanced safety, identification and security products and solutions, to Governments, private and public organizations throughout the world.SuperCom has been inspiring governments and national agencies, to design and issue secured Multi-ID documents and robust digital identity solutions to its citizen and visitors, using SuperCom e-Government platforms and innovative solutions for traditional and biometrics enrollment, personalization, issuance and border control services.SuperCom features a unique all-in-one field-proven RFID & mobile technology and products, accompanied with advanced complementary services for the healthcare and homecare, security and safety, community public safety, law enforcement, electronic monitoring, livestock monitoring, building and access automation and more. SuperCom’s website is http://www.supercom.com Corporate relations Contacts: Taly Gudovich Corporate Relations Officer, SuperCom Ltd. Tel: + taly@supercom.com Investor Relations Contacts: Ehud Helft & Kenny Green CCG Investor Relations Tel: 1 supercom@ccgisrael.com This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Statements preceded or followed by or that otherwise include the words "believes", "expects", "anticipates", "intends", "projects", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. Forward-looking statements in this release also include statements about business and economic trends. Investors should also consider the areas of risk described under the heading "Forward Looking Statements" and those factors captioned as "Risk Factors" in the Company’s periodic reports under the Securities Exchange Act of 1934, as amended, or in connection with any forward-looking statements that may be made by the Company. These statements are subject to known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements arising from the annual audit by management and the Company’s independent auditors. The Company undertakes no obligation to update or revise these forward-looking statements, whether as a result of new information, future events or otherwise, after the date of this press release. ** Tables to Follow ** 2 SUPERCOM LTD. CONSOLIDATED BALANCE SHEET (U.S. dollars in thousands) As of As of March 31, December 31, Unaudited Audited CURRENT ASSETS Cash and cash equivalents Trade receivable, net Deferred tax Other accounts receivable and prepaid expenses Inventories, net Total current assets LONG-TERM ASSETS Deferred tax Severance pay funds PROPERTY & EQUIPMENT, NET 93 TOTAL ASSETS CURRENT LIABILITIES Short-term bank credit 43 Trade payables Employees and payroll accruals Accrued expenses and other liabilities Total current liabilities LONG-TERM LIABILITIES Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Ordinary shares Additional paid-in capital Payables for capital Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 3 SUPERCOM LTD. QUARTERLY CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Three months ended March 31, March 31, REVENUES COST OF REVENUES ) ) GROSS PROFIT OPERATING EXPENSES Research and development, net 87 Sales and marketing General and administration Other (income) expense - ) Total operating expenses OPERATING INCOME FINANCIAL EXPENSES, NET ) ) INCOME BEFORE INCOME TAX INCOME TAX (5 ) NET INCOME Basic Diluted Weighted average number of ordinary shares used in computing basic income per share Weighted average number of ordinary shares used in computing diluted income per share 4
